MONTEMURO, Judge,
concurring and dissenting:
While I agree with the majority’s ultimate disposition of this case, I do not believe the PCHA (Post Conviction Hearing Act) to be applicable to summary convictions. The same principle which specifically excludes such convictions from the prior record score computations used in sentencing seems to me to dictate this result. I do not suggest that the legal consequences of these convictions are illusory or negligible, but every human action, at least theoretically, produces some repercussions, and I feel that the direct appeal process is sufficient to address these.